Citation Nr: 1235354	
Decision Date: 10/12/12    Archive Date: 10/17/12

DOCKET NO.  09-37 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1. Entitlement to service connection for a back disability. 

2. Entitlement to service connection for a hip disability.

3. Entitlement to service connection for an ankle disability. 

4. Entitlement to service connection for a lump on the buttocks.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

H. Yoo, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1982 to September 1986.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  The Veteran's appeal was subsequently transferred to the Milwaukee, Wisconsin, RO.


FINDINGS OF FACT

1. The preponderance of the evidence demonstrates the Veteran was diagnosed with myofascial strain of the low back and was the result of a disease or injury in active duty service.

2. The Veteran does not suffer from a hip disability that manifested during, or as a result of, active military service. 

3. The Veteran does not suffer from an ankle disability that manifested during, or as a result of, active military service.

4. The Veteran does not suffer from a lump on the buttocks that manifested during, or as a result of, active military service.


CONCLUSION OF LAW

1. The criteria for establishing entitlement to service connection for a back disability have been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303. 3.307, 3.309 (2011).

2. The criteria for establishing entitlement to service connection for a hip condition have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303. 3.307, 3.309 (2011). 

3. The criteria for establishing entitlement to service connection for an ankle condition have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303. 3.307, 3.309 (2011).

4. The criteria for establishing entitlement to service connection for a lump on the buttocks have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant). 

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence, which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  Equal weight is not accorded to each piece of evidence contained in the record; not every item of evidence has the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

I. The Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to notify and assist Veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011). 

Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In addition, the notice requirements apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between a Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

Letters sent to the Veteran in May 2007 and September 2007 addressed all notice elements listed under 3.159(b)(1) and was sent prior to the initial RO decision in this matter.  The letters informed her of what evidence was required to substantiate the claim and of her and VA's respective duties for obtaining evidence.  The May 2007 letter also included the notice requirements pursuant to Dingess.

Under these circumstances, the Board finds that the notification requirements have been satisfied as to both timing and content.  Adequate notice was provided to the Veteran prior to the transfer and certification of her case to the Board that complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b). 

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting her in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The VA has obtained copies of the Veteran's service treatment and personnel records.  

The Board notes that attempts were made to locate the Veteran's post-service medical records from the VA Medical Center in North Chicago from 1988 to February 11, 2001, and from the VA Medical Center Jesse Brown from 1986 to May 12, 2002; however, they are unavailable.  Although efforts have been made by VA to obtain these records the medical centers reported that the records could not be located, and in August 2012, the VA made a formal finding to the effect that these records were unavailable.  The Board realizes in cases such as these, VA has a heightened duty to explain its findings and conclusions.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Board's analysis of the Veteran's claim was undertaken with this duty in mind.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  Here, this requirement was satisfied as the Veteran was afforded VA examinations in January 2008 and October 2011.

Additionally, the Board notes that neither the Veteran nor her representative has identified any additional existing evidence that is necessary for a fair adjudication of the claim that has not yet been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist her in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II. Service Connection

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000). 

To establish service connection, there must be: (1) a medical diagnosis of a current disability; (2) medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996)). 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303 (2011).

Service connection for certain disorders, to include arthritis, may also be established based upon a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).

A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 (1998) (citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder)).  Lay evidence, if competent and credible, may serve to establish a nexus in certain circumstances.  See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that lay evidence is not incompetent merely for lack of contemporaneous medical evidence). 

Service connection for a back disability

The Veteran contends that she is entitled to service connection for a back disability.  The Board finds the preponderance of the evidence demonstrates her current back disability is related to her military service.

According to the in-service treatment records, the Veteran was involved in a motor vehicle accident in July 1983 where she sustained injury to her left buttock.  However, the September 1986 separation examination is silent of any complaint, treatment, or diagnosis of a back condition.

The Veteran was afforded a VA examination on January 11, 2008, where a physical examination was normal with normal ranges of motion without painful limitation.  No tenderness or abnormalities were found on examination.  

The Veteran was afforded another VA examination in October 2011 where she was diagnosed with myofascial strain of the low back; and degenerative joint and disc disease of the lumbosacral spine.  A physical examination revealed forward flexion of 45 degrees with painful motion at 35 degrees; extension at 10 degrees with painful motion; right lateral flexion at 25 degrees with pain; lateral flexion at 15 degrees with pain; right lateral rotation at 30 degrees with pain; and left lateral rotation at 15 degrees with pain.

Upon a review of the evidence of record, a physical examination, and the Veteran's lay statements, the examiner opined that the Veteran's diagnosis of myofascial strain was "related to treatment noted in service for left buttock edema/hematoma following [a] motor vehicle accident in 1983.  Examination finds localized tenderness and trigger point in this area, and [V]eteran reports ongoing symptoms since the accident in 1983.  [Myofascial] strain limits range of motion of the lumbar spine and is related to weakness of the left lower extremity with pain limiting effort.  Muscle tenderness is related to [myofascial] strain."  However, regarding the Veteran's degenerative changes, the examiner opined it was "localized to the L5-S1 level... [and] are more likely than not related to aging."  

The Board acknowledges that the October 2011 VA examiner reported the Veteran had ongoing symptoms since the accident in 1983.  The Veteran is considered competent to report the observable manifestations of her claimed disability.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002)("ringing in the ears is capable of lay observation"); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (lay testimony iterating knowledge and personal observations of witness are competent to prove that a claimant exhibited certain symptoms at particular time following service). 

Furthermore, lay persons can provide an account of observable symptoms, such as in this case the Veteran's observation that she had pain in her low back.  See Caldwell v. Derwinski, 1 Vet. App. 466, 469 (1991).  The objective medical evidence includes a diagnosis of a current low back disability, namely myofascial strain of the low back. 

Therefore, despite the lack of evidence demonstrating a back disability during service, given the Veteran's competent lay statements regarding the continuity of symptoms, a diagnosis of a current disability, and a positive nexus opinion, the preponderance of the evidence is for the Veteran's claim.  Because the preponderance of the evidence is for the claim, the benefit of the doubt rule applies and service connection for the Veteran's diagnosed low back condition of myofascial strain, will be granted.  38 U.S.C.A. § 5107; see Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection for a hip disability, an ankle disability, and lump on the buttocks

The Veteran contends that she is entitled to service connection for disabilities of the hip, ankle, and lump on the buttocks.  However, as outlined below, the preponderance of the evidence of record demonstrates that the Veteran has not been diagnosed with any chronic disabilities of the hip, ankle, or buttocks.  As such, service connection is not warranted. 

The in-service treatment records are absent of any complaint, treatment or diagnosis of any hip or ankle condition.  The Veteran's September 1986 separation examination is also negative of any symptomatology of a hip or ankle disability and the Veteran confirmed she was "in good health."  As such, the Veteran's service treatment records fail to demonstrate that she suffered from a chronic hip and ankle disability during active military service. 

Regarding a lump on the Veteran's buttocks in service, as stated above, in July 1983 the Veteran was involved in a motor vehicle accident.  Two days after the accident, the Veteran noticed a lump on the left buttocks.  On examination an edematous v. hematoma was noted.  It was tender to palpation.  The Veteran's separation examination was negative of any residuals. 

Post-service treatment records also fail to demonstrate that the Veteran has been diagnosed with any disabilities of the hip, ankle or lump on the buttocks.  The Veteran was afforded a VA examination on January 11, 2008.  The Veteran reported a history of injury during service resulting from the motor vehicle accident when she sustained a severe contusion to the left buttocks area.  A large hematoma was present but after an extended period of time, it was resolved with any difficulty.  A physical examination revealed no mass was palpated and no underlying defect in the fascia covering the gluteal muscles was palpated.  There was no evidence of a mass formation that would be compatible with a fat necrosis entity.  The sensory and motor systems were intact.  The examiner noted the Veteran's soft tissue injury of the left buttocks from service was completely resolved without any residuals or limitations of motion.  Therefore, the examiner opined it was "less likely than not (less than 50 [percent] probability) that any complaints of a lump on [the Veteran's] buttocks were related to the [in-service] herniation of the left buttocks."  

Furthermore, in a separate VA examination conducted on January 12, 2008, the Veteran reported being limited by left hip and right ankle pain but a physical examination showed normal gait.  The examiner who conducted the January 11, 2008, examination found the Veteran's ankles and hips were normal.  The Veteran had normal range of motion in the ankles without painful limitation.  The Veteran's range of motion of the hip was also entirely within normal limits without painful limitation.  No radiculopathy was delineated and the examination of both hips were normal. 

The preponderance of the above evidence demonstrates that the Veteran is not entitled to service connection for hip and ankle disabilities, or for a lump on the buttocks.  As stated above, there must be a current diagnosis of a disorder for service connection to be granted.  Hickson, 12 Vet. App. at 252.  Without a medical diagnosis of a chronic disability of the hips, ankles, or lump on the buttocks, the Board must deny the Veteran's claims.  See Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328, 1332 (1997) (holding that compensation may only be awarded to an applicant who has a disability existing on the date of the application, and not for a past disability); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (in the absence of proof of the presently claimed disability, there can be no valid claim).

Since the preponderance of the evidence is against the claims, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claims of entitlement to service connection for a hip disability, ankle disability, and lump on the buttocks must be denied.


ORDER

Entitlement to service connection for a back disability is granted.

Entitlement to service connection for a hip disability is denied. 

Entitlement to service connection for an ankle disability is denied.

Entitlement to service connection for a lump on the buttocks is denied.



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


